Case: 16-30530      Document: 00514202962         Page: 1    Date Filed: 10/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                      No. 16-30530
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              October 19, 2017

BYRON DAVIS,                                                                    Lyle W. Cayce
                                                                                     Clerk
                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-1508


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Byron Davis, Louisiana prisoner # 570235, moves this court for a
certificate of appealability (COA) to appeal in this 28 U.S.C. § 2254 proceeding.
He was convicted of the aggravated rape of a minor victim, and he was
sentenced to life in prison at hard labor without the benefit of parole,
probation, or suspension of sentence.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). This court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30530    Document: 00514202962     Page: 2   Date Filed: 10/19/2017


                                 No. 16-30530

has jurisdiction over final decisions and other decisions covered by the
collateral order doctrine. See 28 U.S.C. §§ 1291, 1292; Mohawk Indus., Inc. v.
Carpenter, 558 U.S. 100, 103, 106, 116 (2009). In this case, the order adopting
the magistrate judge’s report and recommendation, the final judgment
dismissing Davis’s § 2254 petition, and the district court’s order denying Davis
a COA were all vacated. Neither the final judgment nor the other two orders
were ever reinstated, and Davis’s petition was not dismissed anew.
      Absent the entry of a final judgment, we lack jurisdiction over this
appeal. See § 1291. Moreover, due to the lack of an order denying a COA, we
assume without deciding that we lack jurisdiction over this appeal pursuant to
Rule 11(a) of the Rules Governing § 2254 Cases, which has language similar to
former Rule 22 of the Federal Rules of Appellate Procedure. See Cardenas v.
Thaler, 651 F.3d 442, 444-45 & n.1 (5th Cir. 2011).
      Accordingly, this appeal is DISMISSED for lack of jurisdiction, and
Davis’s motion for a COA is DENIED as moot.




                                       2